[Cite as State v. Folino, 2021-Ohio-1451.]

                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :         CASE NO. CA2020-12-132

                                                   :             DECISION
     - vs -                                                       4/26/2021
                                                   :

 MICHAEL FOLINO,                                   :

        Appellant.                                 :




               APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                             Case No. CR2020-09-1247


Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center, 315
High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Engel & Martin, LLC, Mary K. Martin, 4660 Duke Drive, Suite 101, Mason, Ohio 45040, for
appellant



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, Michael Folino, the transcript of the docket and journal entries, the transcript of

proceedings and original papers from the Butler County Court of Common Pleas, and upon

the brief filed by appellant's counsel.

        {¶2}     Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of
                                                                        Butler CA2020-12-132

the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists two potential errors "that might arguably support the appeal," Anders, at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       PIPER, P.J., M. POWELL and BYRNE, JJ., concur.



NOTICE TO THE CLERK:

Serve a copy of this decision upon appellant at: Michael Folino. #A779691, London
Correctional Institution, 1580 State Route 56, SW London, Ohio 43140




                                             -2-
[Cite as State v. Folino, 2021-Ohio-1451.]
                                   IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NO. CA2020-12-132

                                                   :         JUDGMENT ENTRY
     - vs -
                                                   :

 MICHAEL FOLINO,                                   :

        Appellant.                                 :



         The brief of appellant, filed pursuant to Anders v. California, 386 U.S. 738, 87
S.Ct. 1396 (1967), properly before this court and having been considered by the court,
it is ordered that the motion of counsel for appellant requesting to withdraw as counsel
is granted, and this appeal is hereby dismissed for the reason that it is wholly frivolous.

     It is further ordered that a mandate be sent to the Butler County Court of
Common Pleas for execution upon this judgment and that a certified copy of this
Judgment Entry shall constitute the mandate pursuant to App.R. 27.

        Costs to be taxed to appellant.



                                                __________________________________
                                                Robin N. Piper, Presiding Judge


                                                __________________________________
                                                Mike Powell, Judge


                                                __________________________________
                                                Matthew R. Byrne, Judge

NOTICE TO THE CLERK:
Serve a copy of this judgment entry upon appellant at: Michael Folino.
#A779691, London Correctional Institution, 1580 State Route 56, SW London,
Ohio 43140
      Butler CA2020-12-132




-4-